Citation Nr: 0210525	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-00 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with conversion reaction, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound, right parietal area, 
with cerebral concussion and history of headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  His service records show that he is a World 
War II veteran who served in combat in the European Theater 
of Operations and that he is a recipient of the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for PTSD and increased (compensable) evaluations 
for his service-connected conversion reaction and service-
connected residuals of a shell fragment wound, right parietal 
area, with cerebral concussion and history of headaches.  
(This case arises from the veteran's application to reopen 
his claim for the aforementioned benefits which was received 
by VA on December 30, 1997.)

In the course of the appeal, the Board remanded the case to 
the RO in June 2001 for additional evidentiary and procedural 
development, to include issuing the veteran notice of the 
implementation of the Veterans Claims Assistance Act of 2000.  
Following these developments, in a February 2002 rating 
decision the RO determined that the medical evidence 
demonstrated that the veteran's prior diagnosis of conversion 
reaction, which had been service-connected since June 1949, 
were more properly subsumed into his diagnosis of PTSD.  
Thus, the RO decision changed the diagnostic rating for the 
veteran's service-connected psychiatric disorder from 
conversion reaction to PTSD with conversion reaction.  A 30 
percent rating was assigned to this disorder, effective from 
December 30, 1997. The noncompensable rating for shell 
fragment wound, right parietal area, with cerebral concussion 
and history of headaches was confirmed and continued.  The 
case was returned to the Board in July 2002 and he now 
continues his appeal.  (See AB v. Brown, 6 Vet. App. 35, 38 
(1993):  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.) 


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by sleep 
disturbance, nightmares and episodes of intrusive thoughts 
and flashbacks relating to his combat experiences which occur 
several time per week with associated impairment of his 
memory; these produce occupational and social impairment with 
reduced reliability and productivity.

2.  The residuals of a shell fragment wound of the right 
parietal area with cerebral concussion are currently 
manifested by subjective complaints of recurrent headaches 
which occur approximate 1 - 2 times per week.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, and no higher, 
for PTSD with conversion reaction have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a 10 percent evaluation, and no higher, 
for residuals of a shell fragment wound of the right parietal 
area with cerebral concussion have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8045-9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board has remanded this case to the RO for development of 
the evidence in June 2001.  In the remand, the RO 
specifically instructed the RO to provide the veteran with 
express notice of the VCAA.  The RO has done so in 
correspondence dated in August 2001, in which it discussed 
the new law and provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  In the letter of August 2001 the veteran was 
asked to submit information concerning private health care 
providers so VA could obtain records from such health care 
providers.  Thus, he has been made aware of the information 
and evidence necessary to substantiate his claims, and he has 
been informed that VA would obtain the necessary health 
records.  He has also has been provided opportunities to 
submit such evidence.  VA has also conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims by virtue of the remand for 
evidentiary development.  He has also been provided with VA 
examinations which address the specific claims on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

The primary concern regarding the current claims for 
increased evaluations on appeal is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Francisco, the United States Court of Appeals for Veterans 
Claims stated that although a rating specialist was directed 
to review the recorded history of a disability in order to 
make an accurate evaluation, the regulations did not give 
past medical reports precedence over current findings.  
Francisco, 7 Vet. App. at 58.  Hence, for purposes of 
application of the schedular criteria, the Board assigns the 
greater weight of probative value to the recent VA 
compensation examinations conducted in 2000 and 2001.  We 
also find that the aforementioned examinations are also 
relevant and adequate for purposes of rating the veteran's 
disabilities at issue.  See Powell v. West, 13 Vet. App. 31 
(1999).

(a.)  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD) with conversion reaction, 
currently rated as 30 percent disabling.

The veteran applied to reopen his claim for an increased 
(compensable) rating for conversion reaction and service 
connection for PTSD in December 1997.  As previously 
discussed, the veteran's service-connected psychiatric 
disability which had been originally characterized as a 
conversion reaction is now rated as PTSD with conversion 
reaction.  VA medical records dated from February - July 1999 
show that he received psychiatric counseling and therapy for 
his disability.  The treatment reports indicate that the 
veteran had been prescribed psychotropic medication but that 
he occasionally refused them.

VA examination in December 2001 shows that the veteran 
presented accounts of his combat-related stressors which 
involved witnessing members of his squad getting killed by 
enemy fire.  Memory flashbacks relating to these stressors 
were indicated.  He also complained of having sleep 
disturbance and combat-related nightmares three times per 
week with intrusive memories relating to combat which 
occurred one to two times per week.  These nightmares and 
intrusive recollections caused him distress.  He admitted 
that upon his initial return home after separating from 
service he acquired a heavy drinking habit to help him cope 
with some of his vivid memories of combat but he underwent 
treatment for his drinking in the 1980s and has not used 
alcohol since that time.  His interests were maintained after 
returning from combat but with a sense of estrangement and he 
displayed a restricted range of affect.  He also had some 
problems with concentration and a continued exaggerated 
startle response which caused him problems in social but not 
occupational functioning.  

On mental status examination, the veteran was alert and 
oriented on all spheres and he displayed the appropriate 
personal hygiene.  He was cooperative with the examiner and 
did not display any unusual motor mannerisms.  He appeared to 
be mildly anxious but his mood was euthymic and his affect 
was appropriate to the content of thought.  His speech was 
normal and there was no looseness of association or flight of 
ideas.  There was minimal circumstantiality.  His thought 
content revealed no hallucinations or delusional thinking.  
His insight and judgment were grossly intact.  The examiner 
did not deem the veteran to be a danger to his self or others 
and he was competent for VA purposes.  He was not employable 
as he was 81 years old at the time of the examination.  The 
relevant diagnosis was PTSD.  His Global Assessment of 
Functioning score was 70, indicating some mild symptomatology 
and some constriction in his social activities.  In his 
commentary, the examiner remarked that the veteran's previous 
diagnosis of a conversion disorder indicated anxiety 
disorders which are compatible with PTSD and that the 
conversion disorder would now be diagnosed as PTSD upon 
applying present-day psychiatric standards.  The examiner 
reviewed the veteran's claims file and psychiatric history 
and expressed the opinion that the veteran's diagnosis of 
conversion disorder was better subsumed under the diagnosis 
for PTSD.  The veteran was referred for a neuropsychological 
evaluation which took place in January 2002.  The summary of 
the evaluation indicated that the veteran was cognitively 
intact except in the area of memory and that his PTSD 
symptoms were a strong contributing factor to these memory 
problems.  In an addendum to this December 2001 VA 
examination, the psychiatrist concurred with the summary 
presented in the neuropsychological evaluation report.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The veteran's PTSD with conversion reaction is currently 
rated as 30 percent disabling under the criteria for post-
traumatic stress disorder, contained in regulation 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The psychiatric rating 
schedule provides for the following applicable rating 
criteria:

A 30 percent evaluation is warranted where there is evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

To the extent that the veteran contends that he should have 
his service-connected psychiatric disability rated as two 
separate diagnostic entities (i.e., a conversion reaction and 
PTSD), his contention is without merit as the objective 
medical evidence clearly establishes that what had formerly 
been diagnosed as a conversion reaction has now been found to 
be more properly characterized as PTSD.  The psychiatrist who 
examined the veteran in December 2001 reviewed his history 
and determined that he did not have two separate psychiatric 
diagnoses but rather that the PTSD with conversion reaction 
were one and the same.  In any case, both are evaluated under 
the identical rating criteria contained in 38 C.F.R. § 4.130 
and the regulations specifically state that evaluating the 
same disability under different diagnoses is to be avoided.  
(See 38 C.F.R. § 4.14 (2001).)

The findings of the VA examinations conducted in December 
2001 - January 2002 indicate that the veteran is impaired by 
PTSD and conversion reaction to a degree greater than that 
reflected by the 30 percent rating currently assigned.  He 
suffers from intrusive thoughts and flashbacks relating to 
his combat experiences and he has disturbed sleep due to 
combat-related nightmares.  These reportedly occur several 
times per week.  He has also been prescribed psychotropic 
medication, though his adherence to this treatment regimen 
appears to be erratic.  Most significant, however, is 
evidence that his PTSD plays a substantial role in causing 
him to have problems with his memory.  The objective evidence 
tends to indicate that the constellation of symptomatology 
associated with the veteran's psychiatric disorder more 
closely approximates that which is contemplated in the rating 
schedule for a 50 percent rating for occupational and social 
impairment with reduced reliability and productivity.  (See 
38 C.F.R. § 4.7)  Therefore, resolving all doubt in this 
regard in favor of the veteran, we find that the assignment 
of an increased evaluation, from 30 percent to 50 percent, is 
warranted.  (See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).)  The appeal is 
therefore granted, subject to the controlling laws and 
regulations which govern awards of VA compensation benefits.

Though we have determined that the evidence warrants the 
assignment of a 50 percent rating for the veteran's PTSD with 
conversion reaction we do not find, however, that the 
evidence supports an award of a 70 percent rating.  He does 
not have deficiencies in his family relations as he has been 
married to the same spouse for over 40 years.  His judgment 
and insight are intact and there is no evidence that he 
suffers from a delusional or illogical thought process.  He 
is not a threat to himself or to others and he does not 
suffer from hallucinations.  Therefore, we do not find that 
the evidence demonstrates that he suffers from occupational 
and social impairment to the degree of severity contemplated 
in the schedule for a 70 percent evaluation.

(b.)  Entitlement to an increased (compensable) evaluation 
for residuals of a shell fragment wound, right parietal area, 
with cerebral concussion and history of headaches.

The veteran's service medical records show that on July 29, 
1945 the veteran sustained a cerebral concussion from a shell 
blast which cause a mild abrasion or lacerating injury of his 
scalp at the right parietal region.  The records do not 
indicate that he sustained an injury involving penetration of 
his skull or any skull fracture.  He recuperated after a 
short hospitalization and was returned to combat duty where 
he served out the remainder of his military service without 
sustaining further combat-related injuries.  

The veteran filed a claim of service connection for his 
combat wounds in April 1982.  In an August 1982 RO decision, 
the veteran was granted service connection and a 
noncompensable evaluation for residuals of a shell fragment 
wound, right parietal area, with cerebral concussion and 
history of headaches, effective from April 1982.   

In December 1997, the veteran filed his claim for an 
increased (compensable) evaluation for his shell fragment 
wound residuals.  VA neurological examination in March 1998 
noted his history of a closed head injury in service but no 
neurological abnormalities were found.  

In a statement dated in October 2000 from Joseph R. McCaslin, 
M.D., the private physician reported that he had treated the 
veteran for chronic headaches which were occasionally severe.  
Dr. McCaslin's opinion was that these were related to the 
veteran's previous head injury and were treated with 
analgesic medication.

A VA outpatient treatment report dated in October 2000 shows 
that the veteran complained of experiencing headaches one to 
two times per week.  Examination of his cranial nerves was 
grossly intact and no focal neurological deficits were noted.

VA neurological examination in December 2001 shows that the 
veteran did not present with any particular complaint 
pertaining to his old head injury.  He had no history of 
seizures, not history of weakness or numbness and no visual 
abnormalities.  He had a history of falling which was 
attributed to his knee.  No neurological symptoms were 
associated with the falls.  He reported that he had headaches 
which were recurrent but not bothersome and treatable with 
anti-inflammatory medications.  He did not have experience 
nausea, vomiting, photophobia or phonophobia with the 
headaches.  Examination revealed loss of vibratory sensation, 
diagnosed as peripheral neuropathy, which was subsequently 
determined to have been most likely related to old age.



VA neuropsychological evaluation in January 2002 and a 
psychiatrist's addendum to a December 2001 VA examination 
show that the veteran did not have any cognitive disorder 
associated with his service-connected head injury.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The veteran's service-connected residuals of a shell fragment 
wound, right parietal area, with cerebral concussion are 
rated under the schedular criteria contained in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, for brain disease due to 
trauma.  The criteria provide that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  As the medical evidence 
clearly demonstrates, this part of Diagnostic Code 8045 does 
not apply to the facts of the case as the veteran does not 
have any current neurological symptoms relating to his head 
injury.  The peripheral neuropathy manifested by loss of 
vibratory sensation is the only neurologic symptom shown, and 
this has been attributed to old age.

However, Diagnostic Code 8045 also provides that purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  The veteran has a history of headaches and he was 
treated for headaches by VA in October 2000, in which he 
reported that he had headaches once or twice per week.  There 
is also the October 2000 statement of Dr. McCaslin, in which 
he expressed the opinion that these headaches were related to 
the veteran's previous head injury.  In view of the 
foregoing, we find that the criteria for a 10 percent rating 
for residuals of a shell fragment wound or the right parietal 
area with cerebral concussion have been met.  As previously 
stated, the schedule does not provide for a rating in excess 
of 10 percent without a diagnosis of dementia related to 
traumatic injury.  The veteran's claim for an increased 
rating is therefore granted, subject to the controlling laws 
and regulations which govern awards of VA compensation 
benefits.


Extraschedular consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards to rate the veteran's PSTD with conversion reaction 
or his residuals of a shell fragment wound to his head.  
Therefore, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

An increased evaluation to 50 percent for service-connected 
PTSD with conversion reaction is granted.

An increased evaluation to 10 percent for service-connected 
shell fragment wound, right parietal area, with cerebral 
concussion and history of headaches in granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

